Citation Nr: 0323094	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  98-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945, and he was a prisoner of war (POW) of the German 
Government during World War II from February 1944 to May 
1945.  He died in July 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefits sought on 
appeal.  The appellant is the veteran's widow.

The Board notes that a February 1998 rating decision denied 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.  While the 
appellant submitted a notice of disagreement on this issue 
and the RO issued a statement of the case, the appellant did 
not file a substantive appeal (VA Form 9, Appeal to Board of 
Veterans' Appeals) on this issue within the allotted time 
period, despite the RO's discussion of the issue in 
subsequent supplemental statements of the case.  In addition, 
this issue has not been certified for appeal.  Accordingly, 
the Board will limit its discussion to service connection for 
the veteran's cause of death under 38 U.S.C.A. § 1310 and 
eligibility for Survivors' and Dependents' Educational 
Assistance.

The appellant's claims were previously before the Board in 
July 2002.  In the July 2002 decision, the Board denied the 
appellant's claims for service connection for the cause of 
the veteran's death and for entitlement to eligibility for 
Survivors' and Dependents' Educational Assistance.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2003, 
the Court vacated the July 2002 Board decision with respect 
to the issues presently on appeal, and remanded the matter 
back to the Board for development consistent with the Joint 
Motion for Remand and to Stay Proceedings (Motion).  Of 
particular relevance, the Motion stated that the Board failed 
to provide adequate reasons and bases as to whether VA 
satisfied the Veterans Claims Assistance Act of 2000, in 
particular, VA's duty to notify, as provided by 38 U.S.C.A. 
§ 5103A.  The Motion noted that Charles v. Principi, 16 Vet. 
App. 370 (2002), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and 38 U.S.C.A. § 5103A required VA to notify the 
appellant of the information necessary to substantiate her 
claim, what evidence would be obtained by the appellant, and 
what evidence would be obtained by VA.  The appellant's 
appeal was returned to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 and readjudication.  

In addition, the Board observes that the appellant, through 
an August 2003 statement by her representative, appears to 
have raised a claim for entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  However, the record does not reflect any 
further development of this issue, or final adjudication on 
this matter.  Therefore, this issue is referred to the RO for 
appropriate action.


REMAND

This appeal arises out of the appellant's claim that the 
veteran's death from esophageal cancer was related to his 
active service.  Specifically, the appellant maintains that 
the veteran's esophageal cancer was secondary to the 
veteran's history of peptic ulcer disease, which should have 
been service-connected because the veteran was a POW.  
Additionally, the appellant also claims entitlement to 
eligibility for Survivors' and Dependents' Educational 
Assistance.  A review of the record leads the Board to 
conclude that additional development is necessary in this 
case before proceeding with appellate disposition, as the 
record does not contain sufficient development to render a 
decision as to the appellant's claims at this time.

A review of the claims file does not reflect that the 
appellant was properly advised of the changes brought about 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA), which was 
signed into law on November 9, 2000.  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the 
appellant's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  This legislation is 
applicable to the appellant's claims.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court, in remanding the 
appellant's claim in accordance with the Motion, as discussed 
previously, found that VA has not satisfied its duty to 
notify the appellant as to what is needed to substantiate 
this claim, nor has VA satisfied its duty to notify the 
appellant of VA's responsibilities in assisting the appellant 
in the development of her claim for an earlier effective date 
for the grant of entitlement to DIC.  The Board notes that 
the RO did not, at any point, send a letter to the appellant 
telling her what was needed to substantiate the claim, the 
appellant's rights and responsibilities under the VCAA, and 
whose responsibility it would be to obtain evidence.  As a 
consequence, the appellant's claim was certified to the Board 
without the appellant being given appropriate notice of her 
rights and responsibilities, and VA's responsibilities under 
the VCAA.  The Board cannot correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  As a result of the change in 
the law brought about by the VCAA and the lack of proper 
notification of that change to the appellant, the appellant's 
claim must be remanded to the RO to ensure that the appellant 
is given proper notice of her rights and responsibilities 
under the VCAA and to ensure that all duty to notify and duty 
to assist obligations of the VA are met.

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
notification and development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107(b), 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  

2.  The RO is requested to send the 
appellant notice of the provisions of the 
VCAA, the kind of information needed from 
her, and what she could do to help her 
claim, as well as her and the VA's 
responsibilities in obtaining evidence.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  She should be given an 
opportunity to supply additional evidence 
and/or argument and to identify 
additional evidence for VA to obtain.  
All new evidence and/or arguments must be 
associated with the claims folder. 

Any notice given, or action taken 
thereafter by the RO, must comply with 
the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

3.  The RO should review the appellant's 
claims in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




